
	

113 HR 4474 IH: To remove the Kurdistan Democratic Party and the Patriotic Union of Kurdistan from treatment as terrorist organizations and for other purposes.
U.S. House of Representatives
2014-04-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4474
		IN THE HOUSE OF REPRESENTATIVES
		
			April 10, 2014
			Ms. Granger (for herself, Mr. Deutch, and Mr. McCaul) introduced the following bill; which was referred to the Committee on the Judiciary
		
		A BILL
		To remove the Kurdistan Democratic Party and the Patriotic Union of Kurdistan from treatment as
			 terrorist organizations and for other purposes.
	
	
		1.Treatment of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan under the
			 Immigration and Nationality Act
			(a)Removal of the Kurdistan Democratic Party and the Patriotic Union of Kurdistan from treatment as
			 terrorist organizations
				(1)In generalExcept as provided in paragraph (2), the Kurdistan Democratic Party and the Patriotic Union of
			 Kurdistan shall not be considered to be terrorist organizations (as
			 defined in section 212(a)(3)(B)(vi)(III) of the Immigration and
			 Nationality Act (8 U.S.C. 1182(a)(3)(B)(vi)(III))) for purposes of such
			 section 212(a)(3)(B).
				(2)ExceptionThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney
			 General, or the Secretary of Homeland Security, after consultation with
			 the Secretary of State and the Attorney General, may suspend the
			 application of paragraph (1) for either or both of the groups referred to
			 in paragraph (1) in such Secretary’s sole and unreviewable discretion.
				(b)Relief regarding admissibility of nonimmigrant aliens associated with the Kurdistan Democratic
			 Party and the Patriotic Union of Kurdistan
				(1)In generalSubject to paragraph (2), section 212(a)(3)(B) of the Immigration and Nationality Act (8 U.S.C.
			 1182(a)(3)(B)) shall not apply to an alien, with respect to the alien’s
			 activities undertaken in association with the Kurdistan Democratic Party
			 or the Patriotic Union of Kurdistan, if the alien is applying for a
			 nonimmigrant visa or presents himself or herself for inspection to an
			 immigration officer at a port of entry as a nonimmigrant or is applying in
			 the United States for nonimmigrant status, unless a consular officer or
			 the Secretary of Homeland Security—
					(A)knows, or has reasonable grounds to believe, that the alien poses a threat to the safety and
			 security of the United States; or
					(B)otherwise believes, in his or her discretion, that the alien does not warrant a visa, admission to
			 the United States, or a grant of nonimmigrant status in the totality of
			 the circumstances.
					(2)ExceptionThe Secretary of State, after consultation with the Secretary of Homeland Security and the Attorney
			 General, or the Secretary of Homeland Security, after consultation with
			 the Secretary of State and the Attorney General, may suspend the
			 application of paragraph (1) in such Secretary’s sole and unreviewable
			 discretion.
				(3)Consultation requirementThe Secretary of State and the Secretary of Homeland Security shall implement this subsection in
			 consultation with the Attorney General.
				(4)ConstructionNothing in this subsection may be construed to alter an alien’s burden of demonstrating
			 admissibility under the immigration laws of the United States.
				2.Prohibition on judicial reviewNotwithstanding any other provision of law (whether statutory or nonstatutory), section 242 of the
			 Immigration and Nationality Act (8 U.S.C. 1252), sections 1361 and 1651 of
			 title 28, United States Code, section 2241 of such title, and any other
			 habeas corpus provision of law, no court shall have jurisdiction to review
			 any determination made pursuant to this Act.
		
